

114 HR 5595 IH: Reservoir Operations Improvement Act
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5595IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Huffman (for himself, Mrs. Napolitano, Mr. Cartwright, Ms. Speier, Mr. McNerney, Ms. Lee, Mr. Peters, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the Army, acting through the Chief of Engineers, to revise the water
			 manuals of certain flood control projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reservoir Operations Improvement Act. 2.Revision of water manuals (a)In generalNot later than 18 months after the date on which the Secretary of the Army, acting through the Chief of Engineers, identifies all eligible projects under section 3(c), the Secretary shall revise the water manuals of not more than 15 such projects (including not fewer than 6 projects that are not wholly owned and operated by the Corps of Engineers, if a sufficient number of such projects are identified) in accordance with this section.
 (b)Data for revisionsA revision of a water manual under subsection (a) shall incorporate— (1)a forecast-informed reservoir operations plan, in accordance with subsection (c);
 (2)new watershed data; and (3)as applicable, the effects of any structural improvement completed after the date of the most recent revision of the water manual.
 (c)Forecast-Informed Reservoir Operations PlanThe Secretary, in collaboration with the Administrator of the National Oceanic and Atmospheric Administration, shall create a forecast-informed reservoir operations plan for each selected project and incorporate such a plan into the applicable revision of a water manual under subsection (a). A forecast-informed reservoir operations plan shall include each of the following components:
 (1)A consideration of the relationship between ocean and atmospheric conditions, including the El Niño and La Niña cycles, and the potential for above-normal, normal, or below-normal rainfall for the coming water year, including a consideration of atmospheric river forecasts.
 (2)The precipitation and runoff index specific to the basin and watershed in which the relevant project is located, including information regarding the hydrological and meteorological conditions, at each 10-digit hydrologic unit (as defined by the U.S. Geological Survey) within such watershed, that influence the timing and quantity of runoff.
 (3)Updated hydrologic forecasting for precipitation, snowpack, and soil moisture conditions. (4)An adjustment of flood control rule curves to optimize, as applicable, water supply storage and reliability, hydropower production, environmental benefits related to flows and temperature, or other authorized project benefits, without a reduction in flood safety.
 (5)Proactive management in response to changes in forecasts. (d)Consultation and coordination requirementIn revising a water manual under subsection (a), the Secretary shall—
 (1)consult with affected entities, including— (A)non-Federal interests responsible for the operations and maintenance costs of the flood control project for which the water manual is to be revised;
 (B)water rights holders; (C)individuals or entities with a right to any portion of the water within the reservoir of such project; and
 (D)local agencies with flood control responsibilities downstream of such project; and (2)enter into a cooperative agreement, memorandum of understanding, or other agreement with each non-Federal interest for the project, describing the scope and goals of the revision and the coordination among the parties.
 (e)ReportNot later than 180 days after the date on which the Secretary completes a revision of a water manual under subsection (a), the Secretary shall submit to Congress a report regarding the components of the forecast-informed reservoir operations plan incorporated into such revision.
 (f)FundingThe Secretary may accept and expend amounts from non-Federal interests to fund all or a portion of the costs of carrying out a revision of a water manual under this section.
			3.Identification of Eligible Projects
 (a)Report on Flood Control ProjectsNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations and Environment and Public Works of the Senate and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a report that includes, with respect to any State that is a drought State during water year 2015 or 2016—
 (1)a list of each flood control project located in such a State; (2)the year during which the original water manual for each such project was approved;
 (3)the year or years during which any revisions to the water manual of any such project occurred or are requested to occur;
 (4)a list of each such project for which operational deviations for drought contingency have been requested, and the status of such request;
 (5)a list of each such project for which permanent or seasonal changes to storage allocations have been requested, and the status of such request; and
 (6)a description of the means by which water conservation and water quality improvements were addressed in any response to a request under paragraph (4) or (5).
 (b)Incorporation of Prior StudiesThe Secretary shall incorporate into the report under subsection (a) any information or finding that is—
 (1)included in or gathered for a report required by section 1046(a)(2) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2319 note); and
 (2)relevant to the subject matter of the report under subsection (a) of this section. (c)Eligible projectsNot later than 60 days after the date on which the report under subsection (a) is submitted, the Secretary shall identify each flood control project—
 (1)that is included in the report under subsection (a); (2)that includes a reservoir; and
 (3)for which a non-Federal interest has submitted to the Secretary a written request, pursuant to subsection (d), to revise the water manual for the project.
 (d)Written RequestNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register the manner in which a non-Federal interest for a flood control project may submit to the Secretary a written request under subsection (c)(3) to revise the water manual for the project.
			4.Effects
			(a)Authorized purposes of projects
 (1)No effect on existing purposesIn accordance with all applicable laws, a revision of a water manual under section 2(a) may not reduce the water supply for any authorized purpose, other than flood control, of a flood control project.
 (2)New purposes not authorizedNothing in this Act authorizes the Secretary to carry out, with respect to any flood control project, any activity for a purpose not authorized on the day before the date of enactment of this Act.
 (b)State lawNothing in this Act— (1)affects or modifies any obligation of the Secretary under State law; or
 (2)authorizes the diversion or use of water in a manner that is inconsistent with State water rights law.
 (c)Federal lawNothing in this Act preempts or waives any provision of Federal law concerning the procedures that apply to a revision of a water manual.
 5.DefinitionsIn this Act: (1)Drought StateThe term drought State means a State—
 (A)for which the Governor has declared a drought; or (B)that contains at least one county for which the Secretary of Agriculture has designated a drought disaster.
 (2)Flood control projectThe term flood control project means a project operated, wholly or in part, for flood control, in accordance with rules prescribed by the Secretary pursuant to section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 709).
 (3)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. (4)Water manualThe term water manual means, with respect to a flood control project, the water operations manual, the flood control rule curves, and the water control manual, as applicable.
			